Title: To John Adams from Edward Hill, 19 July 1774
From: Hill, Edward
To: Adams, John


     
      Sir
      
       ante 19 July 1774
      
     
     This may serve to apologize for so ungenteel a piece of Conduct as the carrying away a Sum of Money (£ 13.8—lawful) which I have received in your behalf. Nothing but absolute necessity could have forced me to do it but as I am leaving my friend you will not wonder that I wanted money which could not otherwise be procured. I have stated the matter in a letter I left for my father.
     
      I am with much respect, your most Obed Servt.,
      EDW. Hill
     
    